            Case 3:20-cv-00164-RCJ-WGC Document 4 Filed 05/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                              DISTRICT OF NEVADA
 8

 9
     MARK S. NELSON,                                  )   Case No.: 3:20-CV-00164-RCJ-WGC
10                                                    )
                                                      )   ORDER ADOPTING AND ACCEPTING
11                             Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                      )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                              )   (ECF NO. 3)
                                                      )
13
     STATE OF NEVADA, et al.,                         )
                                                      )
14                                                    )
                               Defendants.            )
15                                                    )
                                                      )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 3 1) entered on March 26, 2020, recommending that the Court grant
19

20   Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), file the Complaint

21   (ECF No. 1-1). No objection to the Report and Recommendation has been filled.
22
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
23
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
24
     Nevada.
25

26          The Court has considered the pleadings and memoranda of the parties and other relevant

27   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28          1   Refers to Court’s docket number.



                                                           1
           Case 3:20-cv-00164-RCJ-WGC Document 4 Filed 05/20/20 Page 2 of 2



 1          IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and Recommendation
 2
     (ECF No. 3) is ADOPTED and ACCEPTED.
 3
            IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Proceed In Forma
 4

 5
     Pauperis (ECF No. 1) is GRANTED.

 6          IT IS FURTHER ORDERED that the Clerk of the Court shall file the Complaint (ECF
 7   No. 1-1).
 8
            IT IS FURTHER ORDERED that Defendants The State of Nevada, Judge Mike
 9
     James, Jaran Stanton, Sherri Gamble, Amy and Judy are DISMISSED WITH PREJUDICE.
10

11          IT IS FURTHER ORDERED that Defendant Officer Vargas is DISMISSED

12   WITHOUT PREJUDICE.
13
            IT IS FURTHER ORDERED that Plaintiff is granted leave to file an amended
14
     complaint correcting the deficiencies consistent with the Report and Recommendation (ECF No.
15
     3) on or before June 22, 2020.
16

17          IT IS FURTHER ORDERED that if Plaintiff fails to file an amended complaint on or
18   before June 22, 2020, the action may be dismissed.
19
            IT IS SO ORDERED.
20
                                                    Dated this 20th day of May, 2020.
21

22

23                                                  ROBERT C. JONES
                                                    United States District Judge
24

25

26

27

28



                                                          2
